Citation Nr: 0115517	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  96-07 382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  Service medical and personnel records show that he was 
awarded the Purple Heart and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This claim was remanded in February 1999 for issuance of a 
statement of the case concerning the issue of entitlement to 
service connection for the cause of the veteran's death.  The 
claims file now contains a statement of the case concerning 
this issue.


FINDINGS OF FACT

1.  At the time of his death in May 1996, the veteran was 
totally impaired as a result of dementia resulting from his 
service-connected traumatic encephalopathy.

2.  The veteran's treating physician, on the death 
certificate, stated that dementia was a significant condition 
contributing to death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 1310, 7104 (West 1991 & Supp. 2000); the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.303, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of this 
appeal, the VCAA was enacted, as Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Inasmuch as the Board is 
granting the benefit sought on appeal, no additional 
development is needed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in May 1996 of acute renal failure and 
aspiratory pneumonia due to malnutrition, which was due to 
dysphagia, which was due to carcinoma of the stomach.  The 
death certificate further lists Alzheimer's disease and 
vascular dementia as significant conditions contributing to 
death.  The death certificate was signed by Charles N. Still, 
M.D., who had been the veteran's treating physician for the 
three years prior to his death.

At that time of the veteran's death, service connection was 
in effect for traumatic encephalopathy, evaluated as 30 
percent disabling, loss of skull bone, right occipital 
region, evaluated as 30 percent disabling, and scars, 
residuals of gunshot wounds to the left buttock and left 
foot, evaluated as zero percent disabling.

The veteran had a claim pending for entitlement to an 
increased evaluation for his service-connected traumatic 
encephalopathy at the time of his death.  After his death, 
the appellant claimed entitlement to accrued benefits based 
on this pending claim.

In a February 1999 decision, the Board granted entitlement to 
a 100 percent evaluation for traumatic encephalopathy on an 
accrued benefits basis.  In arriving at this conclusion, the 
Board noted that, as a practical matter, nothing in the 
medical evidence established a reasonable basis for 
distinguishing service-connected dementia from dementia that 
might have been the result of a separate disease.  Hence, the 
Board found that the Alzheimer-like symptoms, or dementia, 
for which service-connection had previously been denied, were 
manifestations of the service-connected traumatic 
encephalopathy.  Thus, the Board held that at the time of his 
death, the veteran was totally impaired as a result of 
dementia resulting from his service connected traumatic 
encephalopathy.

In March 1999, the RO effectuated this decision, effective in 
July 1994, which is prior to the veteran's death.  Hence, at 
the time of the veteran's death, he was rated 100 percent 
disabled by a service-connected disability which is listed on 
the death certificate as a significant contributing condition 
to his death.

After consideration of all the evidence, the Board finds that 
the service-connected traumatic encephalopathy, resulting 
from gunshot wound to the back of the head due to enemy 
action in May 1945 at Cebu, Philippine Islands, and 
manifested by symptoms of dementia, contributed substantially 
or materially to the veteran's death, i.e., it aided or lent 
assistance to the production of death within the meaning of 
the regulations.  See 38 C.F.R. § 3.312.  Accordingly, 
service connection is warranted for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

